Title: To George Washington from William Moultrie, 7 April 1786
From: Moultrie, William
To: Washington, George



Dear Sir,
Charleston South Carolina 7th April 1786

I have been highly honoured and particularly obliged by you, in introducing the Count De Castiglioni to me; I have found him a most agreeable & accomplished Gentleman; & as such, he has received every mark of polite attention from our Citizens; he expresses great satisfaction on his Visit to this State. The Count left this City a few days ago for Georgia & intends to take his rout through the interior Country, down to Mount Vernon, by which he will be able to add greatly to the information he is desirous of obtaining respecting the different States.
Convinced of your wish & desire to promote every public benefit that may possibly present itself to you, in which any part of the United States may be concerned: I presume to take the liberty of addressing you in a matter relative to this State, & without further apology for the freedom I now use, shall proceed to the point.
A number of Gentlemen of this State have entered into an association which is sanctioned by the legislature to open an Inland Navigation, by a communication from the Santee to the Cooper River, the distance across being about twenty miles; we intend it to be done by Locks & Canals, & will be a means of shortening the present Navigation at least 150 Miles.
Many of the Gentlemen who compose the Board of Directors for carrying the plan into execution, having the honor of being personally acquainted with you were induced to recommend that, endeavour be made to obtain Mr Brinley to superintend it, if in your Opinion, you judged him capable of the undertaking—it is said Mr Brinley was constantly with his Brother, while carrying on the Duke of Bridgewater’s Works, & possessed great knowledge and abilities—To begin right, is all in all with us—

the practicability of bringing it to perfection cannot admit of a doubt.
However, the engagements that Mr Brinley may now have of the same kind, may possibly prevent him entering into a New One, yet if he could be spared only to inspect into the situation, & to give his opinion and directions how to proceed, it may at least prevent us from begining wrong, & we may be going on untill he or some other as equal can be procured; the Board of Directors will chearfully pay every expence that Mr Brinley may be at, by coming here, exclusive of a compensation.
Mrs Moultrie request her best respects to be tendered to Mrs Washington & yourself—and I most sincerely wish you both health & happiness. I am with perfect Esteem, Dear Sir Your most Obedient Humble Servant

Willm Moultrie

